Citation Nr: 1202734	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-37 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1966 to April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for the residuals of a gunshot wound of the right arm for compensation purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

 1.  The Veteran experienced loud noise exposure (acoustic trauma) in service.

2.  The Veteran experienced chronic symptoms of hearing loss in service.

3.  The Veteran experienced continuous symptoms of hearing loss after service.

4.  The Veteran has current bilateral hearing loss disability for VA compensation purposes.

5.  The Veteran has current disability of tinnitus.

6.  Bilateral hearing loss and tinnitus are related to the in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as the benefits sought are being granted, there is no reason to further discuss the impact of the VCAA on the matter.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385.  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection should be established for bilateral hearing loss and tinnitus.  He asserts that these disabilities were caused by acoustic trauma to which he was exposed while on active duty.  In testimony before the undersigned at a Board hearing in September 2011, he stated that he was exposed to significant acoustic trauma while serving in combat in the Republic of Vietnam, experienced chronic symptoms of hearing loss in service, including after exposure to helicopter gunfire and explosions, and experienced continuous symptoms of hearing loss after service separation.  He further contends that, although the tinnitus began after service in 1996, it is related to the bilateral hearing loss sustained because of the noise exposure. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran experienced loud noise exposure (acoustic trauma) in service.  The service records support the contention of such exposure to acoustic trauma.  The Veteran's 
DD Form 214 reflects that his military occupational specialty was a mechanic, specifically aircraft mechanic, and that he was trained as an aircraft maintenance crewman, in helicopter mechanics.  The most relevant service medals received show service in Vietnam, receipt of the Purple Heart medal, and an Aircraft Crewman Badge.  Consistent with this evidence showing the occupational specialty and training, and the fact that the Veteran was in Vietnam, the Veteran credibly testified at the Board hearing that he performed missions that involved helicopter gunfire, explosions, and other loud noises.  An October 2011 report from a private physician notes that the Veteran had little noise exposure prior to service, but sustained significant acoustic trauma while on active duty.

The evidence also shows that the Veteran experienced chronic symptoms of hearing loss in service.  Review of the Veteran's service treatment records (STRs) shows that on audiometric evaluation prior to entry into service the Veteran's hearing was normal in all tested frequencies.  The Veteran credibly testified at the Board hearing that he experienced hearing loss after missions that involved helicopter gunfire and explosions, and that he continued to experience some symptoms of mild hearing loss in service and continuously after service, even though the worsening of hearing loss did not occur until later.  

On examination for separation from service, the Veteran reported in the medical history that he had, or had had, hearing loss.  The medical history report further elaborated that he had high frequency hearing loss.  Audiometric testing at the time of examination for separation showed hearing within normal ranges at all tested frequencies.  Tested frequencies included 500, 1000, 2000, and 4000 cycles per second (hertz).  No testing above 4000 hertz was performed. 

The Board also finds that the weight of the evidence demonstrates that the Veteran experienced continuous symptoms of hearing loss after service.  The Veteran testified at the Board hearing that he continuously experienced at least mild symptoms of hearing loss after service, so that by 1971 he was being checked for hearing loss by Social Security and was discussing a hearing problem.  

The Veteran has a current diagnosis of tinnitus and current bilateral hearing loss disability that meets the standards for VA disability compensation at 38 C.F.R. § 3.385, on both audiometric testing and speech recognition testing.  Private treatment records include an audiometric examination dated in November 2000.  At that time, the Veteran's hearing acuity was as follows:



Hertz
250
500
1000
2000
3000
4000
6000
8000
Right ear
15
0
10
5
25
60
95
NR
Left ear
10
5
5
0
25
40
85
65

Speech reception thresholds were shown to be 92 percent correct in the right ear and 88 percent correct in the left ear.  

An audiometric evaluation was conducted by VA in April 2008.  At that time, the diagnosis was normal hearing sensitivity from 250 through 2000 hertz sloping from a mild to severe sensorineural hearing loss from 3000 to 8000 hertz on the right and normal hearing sensitivity from 250 to 3000 hertz sloping from a moderate to severe sensorineural hearing loss from 4000 to 8000 hertz on the left.  Constant bilateral tinnitus was also diagnosed.    

During the Board personal hearing in September 2011, the Veteran testified that he had first experienced hearing loss during service and had noted some hearing loss since that time.  He further testified that he had begun experiencing tinnitus in approximately 1996, which he, at first, thought was related to hypertension.  

The Board further finds that the evidence regarding whether the Veteran's hearing loss and tinnitus are the result of noise exposure during service is in equipoise.  The record contains two conflicting medical opinions regarding whether the in-service noise exposure resulted in hearing loss and tinnitus, a favorable private physician report dated in October 2011 and an unfavorable April 2008 VA examiner's opinion.  

An April 2008 VA audiometric examination report includes the examiner's unfavorable opinion that it was less likely as not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  This opinion was based upon the normal audiometric findings shown during service and a reported lack of complaints of either hearing loss or tinnitus during service or until 1995.  

The VA examiner's opinion was based on the inaccurate factual premise that the Veteran did not have complaints of either hearing loss or tinnitus during service.  The Veteran reported hearing loss at the time he was examined for separation from active duty, with a notation being made that the hearing loss was in the high frequencies.  The audiometric testing performed at the time of that report did not test frequency levels beyond 4000 cycles per second, which is within conversational frequencies.  Because the April 2008 VA opinion is based on the inaccurate factual premise of no hearing loss complaints in service, the probative value of the opinion is diminished.  

Additionally it is noted that the April 2008 VA examiner also based the opinion on the assumption that the Veteran did not have complaints of hearing loss until 1995.  In this decision, the Board has weighed all the evidence, lay and medical, and found that the Veteran did have chronic symptoms of mild hearing loss in service and continuous symptoms of at least mild hearing loss since service separation.  The Board's finding is based on the Veteran's report of history of hearing loss at service separation, and the Veteran's credible testimony at the September 2011 Board hearing, where the Veteran testified that it was actually the tinnitus that did not have its onset until the mid-1990's, but that he had complaints of hearing loss in service and immediately after his discharge from active duty.  This testimony is consistent with by the documentation of the hearing loss complaint noted at separation from service.  For this reason, the probative value of the VA examiner's opinion is further diminished. 

The October 2011 report from a private physician includes a favorable opinion that the Veteran's significant military noise exposure was responsible for the development of bilateral high frequency tinnitus and sensorineural hearing loss.  The report accurately notes that the Veteran had little noise exposure prior to service, but sustained significant acoustic trauma while on active duty, specifically indicated to include M60 machine gun fire from the doors of helicopters, a high level of noise from the helicopters, and noise from artillery fire and mortar attacks.  The value of this opinion is diminished by the fact that the examiner did not review the service enlistment audiometric examination for purposes of comparison with the service separation audiometric examination, and a questionable history of no post-service subjective tinnitus or hearing loss.  

As the evidence is in equipoise on the question of whether the hearing loss and tinnitus are related to the acoustic trauma in service, the Board will resolve reasonable doubt in the Veteran's favor to find that the currently diagnosed hearing loss and tinnitus are related to the acoustic trauma in service.  As such, with the resolution of reasonable doubt, service connection for both hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


